Case: 21-60052     Document: 00515969013         Page: 1    Date Filed: 08/06/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 6, 2021
                                  No. 21-60052                         Lyle W. Cayce
                                                                            Clerk

   Pierre D. Jones,

                                                           Plaintiff—Appellant,

                                      versus

   Gulf Coast Restaurant Group, Incorporated; Half
   Shell Oyster House Biloxi , L.L.C.; Chad Henson,
   Individually,

                                                        Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:20-CV-25


   Before Jolly, Haynes, and Oldham, Circuit Judges.
   E. Grady Jolly, Circuit Judge:
         Pierre Jones appeals a grant of summary judgment to his former
   employer, a restaurant chain, and to his former manager. He presents a prima
   facie case that the restaurant discriminated and retaliated against him. But
   he does not offer persuasive evidence that the restaurant’s proffered,
   permissible reasons for his termination were a pretext for unlawful action.
   And he cannot show that his former manager acted with malice or bad faith
   to tortiously interfere with his employment. As such, we AFFIRM.
Case: 21-60052        Document: 00515969013              Page: 2      Date Filed: 08/06/2021




                                         No. 21-60052


                                               I.
           Half Shell Oyster House, a seafood restaurant chain owned by Gulf
   Coast Restaurant Group (collectively, “Half Shell”), hired Pierre Jones, who
   states that he is a black male, to work at its Gulfport location in 2010. After
   a brief separation from the company not relevant to this litigation, Jones
   returned to the restaurant as a line cook. Jones then moved to Half Shell’s
   Biloxi location where he was promoted to be the sole Assistant Kitchen
   Manager in September 2016.               During the entire duration of Jones’s
   employment at Half Shell Biloxi, Chad Henson worked as the Biloxi
   restaurant’s general manager. 1
           In May 2018, Jones sought a further promotion to a Kitchen Manager
   position at Half Shell’s Hard Rock location. He spoke to Henson and John
   Graham, an area manager, to express his interest in the position. Henson and
   Graham told Jones that in the past, it hadn’t been “the best idea” to promote
   an Assistant Kitchen Manager to Kitchen manager without front-of-house
   training, which Jones did not have. 2 Jones expressed interest in gaining this
   experience, and he and Henson later spoke about when he might begin front-
   of-house training. However, Jones never started the training, nor did he talk
   with Henson again about receiving it.



           1
             Jones admits that Henson was likely involved in Jones’s promotion from line cook
   to Assistant Kitchen Manager, and Henson confirms that he was involved in the decision
   to promote Jones. Henson hired a second Assistant Kitchen Manager about a year after
   Jones was promoted—Kendrick Franklin, who is the same race as Jones. Henson also
   states that after Jones’s termination, he was involved in a decision to promote Franklin to
   Kitchen Manager at the Biloxi restaurant.
           2
             “Front-of house” means “the part of a business such as a restaurant or hotel
   where the employees deal directly with customers” or “the employees of a restaurant,
   hotel, etc. who deal directly with customers.” Front-of-house, CAMBRIDGE BUSINESS
   ENGLISH DICTIONARY (1st ed. 2011).




                                               2
Case: 21-60052        Document: 00515969013              Page: 3       Date Filed: 08/06/2021




                                         No. 21-60052


           Shortly after this conversation, in July 2018, Half Shell’s training
   coordinator asked Jones to go to a new location in Covington, Louisiana to
   train new employees on the grill. However, Jones did not perform well: the
   training coordinator twice reprimanded him for mistakes he made in the
   kitchen. First, Jones left almonds in the oven too long a few times, allowing
   them to burn. And second, he did not follow the restaurant’s set recipe for
   making gumbo: he made the shrimp in a separate pan instead of cooking it in
   the same pot as the gumbo. He stated he had been taught to do it this way by
   Henson so that the shrimp didn’t burn at the bottom of the pot.
           These mistakes spurred the training coordinator to send a strongly
   worded email to Jones, Henson, and others, stating in all caps that “WE DO
   NOT COOK GUMBO ANY OTHER WAY THAN WHAT IS ON THE
   RECIPE CARD.” The email recipients were instructed to “FIX THE
   ISSUE, THERE IS NOTHING WRONG WITH THE RECIPE” or to
   “GET A BETTER COOK THAT PAYS MORE ATTENTION TO
   WHAT THEY ARE COOKING.” The training coordinator also mentioned
   that she was “extremely upset” to hear about recipes not being followed and
   that she did “not want an excuse or another reason why we can’t follow the
   recipe cards.”
           After these incidents, but while still in Covington, Jones attended a
   meeting in which Half Shell management announced that it was promoting
   John Wiggins, another trainer, to the Kitchen Manager position that Jones
   had wanted. Wiggins, a white male, had less experience than Jones and did
   not have front-of-house training. 3 Jones, by his own description, “flipped




           3
            Henson states that although the company preferred to promote employees to
   Kitchen Manager positions who also had front-of-house experience, there were no
   candidates at the time of Wiggins’s hire who fit that criteria. Because the company urgently




                                                3
Case: 21-60052       Document: 00515969013             Page: 4     Date Filed: 08/06/2021




                                       No. 21-60052


   out” and displayed “behavior [that] wasn’t good,” so management sent him
   back to Biloxi—leaving the training early.
          Once back in Biloxi, Jones spoke with Henson about Wiggins’s
   promotion. He told Henson that he felt racially discriminated against.
   Henson denied that there had been discrimination, saying that Jones was not
   a good fit for the role. Jones did not speak to anyone else higher up in the
   company about the discrimination he had allegedly experienced, although the
   company had open-door and anti-discrimination policies.
          Jones continued working at Half Shell Biloxi until October 2018. One
   morning while working, Jones observed another employee, Jeremiah
   Morgan, grilling ingredients as part of the process to make the seafood pot
   pie dish. Once the ingredients were cooked, Morgan put the grilled mixture
   in an ice bath to cool. Jones, by his own admission, added crab meat to the
   seafood pot pie mixture once it had cooled down and then placed the dish in
   a cooler. Later that day, Henson asked Jones who had made the seafood pot
   pie. Jones said that Morgan had. A few days after this conversation, Henson
   called Jones after work to tell him he was being fired. 4 Half Shell Biloxi
   proceeded to fire Jones on October 10, 2018, and Morgan, who is not a black
   male, was promoted to Assistant Kitchen Manager in his place.
          Henson says that Jones was fired for lying to him about who had
   cooked the seafood pot pie—Jones said that Morgan had cooked it, when
   Jones certainly was involved in its preparation. Henson states that he knew
   Jones was lying because he reviewed video footage of the kitchen that


   needed to fill the position, Wiggins and Jones were both considered for the Kitchen
   Manager role, even though neither of them had the preferred front-of-house experience.
          4
            Henson did not have authority to fire Jones on his own; that decision required
   and was made in consultation with Graham—who Jones had initially spoken to along with
   Henson about his desire for a promotion.




                                             4
Case: 21-60052      Document: 00515969013           Page: 5    Date Filed: 08/06/2021




                                     No. 21-60052


   “clearly showed” Jones’s participation in handling the dish. Henson says
   that Jones was also fired for preparing the dish erroneously. Henson notes
   that he was paying close attention to all food preparation in the kitchen after
   Jones’s incidents in Covington and the strongly worded reprimand for not
   following recipes that had followed.
          Jones contends that he did not lie about who had “cooked” the
   seafood pot pie; he maintains that he did not “cook” the dish, only
   “finishing” it by adding crabmeat and putting it in a cooler. He further adds
   that it is common knowledge in the restaurant industry that the person who
   primarily prepared a dish is identified as its cook. According to Jones, no one
   would ever say that a person who placed a topping on a dish “cooked” it.
   Jones also states that he had followed the recipe by adding the crab meat when
   he did and did not do anything incorrectly.
          After being fired, Jones filed a charge of discrimination with the EEOC
   in December 2018 and received a right-to-sue letter in August of the
   following year. In October 2019, Jones filed this lawsuit under 42 U.S.C.
   § 1981 and Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2(a)(1). He
   alleged that Half Shell’s termination of his employment and selection of
   Morgan, who is not a black male, to replace him was racial discrimination. 5
   He also claimed that his termination was retaliation for complaining about
   the possibility of discrimination in Wiggins’s promotion to Kitchen Manager;
   he contends that the reasons offered for his termination by the restaurant and
   Henson are false. Jones also brought a Mississippi state-law claim against
   Henson for tortious interference with his employment. The defendants
   argued that they did not discriminate or retaliate, that their reasons for firing



          5
           During summary judgment briefing, Jones withdrew his claim that Wiggins’s
   promotion to Kitchen Manager instead of him was due to discrimination.




                                          5
Case: 21-60052         Document: 00515969013               Page: 6       Date Filed: 08/06/2021




                                           No. 21-60052


   were legitimate, and that Henson lacked the requisite bad faith to interfere
   with Jones’s employment. They asked the district court to grant them
   summary judgment. It did. Jones appeals.
                                                II.
             We review grants of summary judgment de novo, applying the same
   standard as the district court: the movant must show that there is “no
   genuine dispute as to any material fact.” FED. R. CIV. P. 56(a); In re La.
   Crawfish Producers, 852 F.3d 456, 462 (5th Cir. 2017). “All reasonable
   inferences” must be viewed in the light most favorable to the party opposing
   summary judgment, and any doubt must be resolved in that party’s favor.
   La. Crawfish Producers, 852 F.3d at 462. At the same time, a party cannot
   defeat summary judgment with “conclusory allegations, unsubstantiated
   assertions, or only a scintilla of evidence.” Turner v. Baylor Richardson Med.
   Ctr., 476 F.3d 337, 343 (5th Cir. 2007). A full trial on the merits is only
   warranted when there is “sufficient evidence favoring the nonmoving party
   for a jury to return a verdict for that party.” La. Crawfish Producers, 852 F.3d
   at 462.
                                                III.
                                                A.
             As mentioned above, Jones has brought discrimination and retaliation
   claims under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e-2(a)(1). 6
   Both discrimination and retaliation claims under Title VII are subject to the
   McDonnell Douglas burden-shifting framework. See Brown v. Wal-Mart Stores


             6
             Jones also brought claims under 42 U.S.C. § 1981, but when § 1981 and Title VII
   are used as parallel causes of action, this court only refers to Title VII “because [both
   statutes] require the same proof to establish liability.” Harville v. City of Houston, 945 F.3d
   870, 875 n.10 (5th Cir. 2019).




                                                 6
Case: 21-60052      Document: 00515969013          Page: 7    Date Filed: 08/06/2021




                                    No. 21-60052


   E., L.P., 969 F.3d 571, 577 (5th Cir. 2020); Harville, 945 F.3d at 874–75. For
   either type of claim, this framework requires the plaintiff to establish a prima
   facie case; the burden then shifts to the defendant to articulate a legitimate
   reason for the adverse employment action. Brown, 969 F.3d at 577; Harville,
   945 F.3d at 875. If the employer provides such a reason, the burden then
   shifts back to the plaintiff to show that the reason is a pretext. Brown, 969
   F.3d at 577; Harville, 945 F.3d at 875.
          The defendants acknowledge that Jones has established a prima facie
   case on both his discrimination and retaliation claims, and Jones effectively
   concedes that the defendants have proffered two non-racially motivated
   reasons for his firing—but contests those reasons. Thus, the question this
   case boils down to is pretext: whether Jones has mustered sufficient evidence
   such that a jury could find the defendants’ reasons to be pretextual.
                                         B.
          Pretext may be established through evidence of disparate treatment or
   by showing the employer’s explanation to be false or “unworthy of
   credence”—that it is “not the real reason for the adverse employment
   action.” Watkins v. Tregre, 997 F.3d 275, 283 (5th Cir. 2021); Laxton v. Gap
   Inc., 333 F.3d 572, 578–79 (5th Cir. 2003). If the employer offers more than
   one reason, the plaintiff “must put forward evidence rebutting each of the
   nondiscriminatory reasons the employer articulates.” Wallace v. Methodist
   Hosp. Sys., 271 F.3d 212, 220 (5th Cir. 2001) (emphasis added). What’s
   more, the plaintiff must produce “substantial evidence” of pretext. Id. The
   quality and weight of the evidence determines whether it is substantial. See
   Brown, 969 F.3d at 577.        In deciding whether summary judgment is
   warranted, a court should consider, among other things, “the probative
   value of the proof that the employer’s explanation is false” and “any . . .




                                             7
Case: 21-60052      Document: 00515969013          Page: 8   Date Filed: 08/06/2021




                                    No. 21-60052


   evidence that supports the employer’s case.” Brown, 969 F.3d at 577–78;
   Harville, 945 F.3d at 878–79.
          Here, Jones only seeks to prove the defendants’ explanation was false;
   he does not attempt to show disparate treatment. The defendants state that
   Jones was fired for (1) lying to Henson about whether he cooked the seafood
   pot pie and (2) failing to follow the seafood pot pie recipe as required. Jones
   counters that these reasons are a pretext for discrimination and retaliation
   because he (1) did not lie to Henson as he only “finished” the dish by adding
   crabmeat and (2) followed the recipe by adding the crabmeat when he did.
          The sole evidence that Jones offers for these statements is his own
   declaration, but this court has held that a plaintiff’s summary judgment proof
   must consist of more than “a mere refutation of the employer’s legitimate
   nondiscriminatory reason.” Moore v. Eli Lilly & Co., 990 F.2d 812, 815 (5th
   Cir. 1993). “Merely disputing” the employer’s assessment of the plaintiff’s
   work performance “will not necessarily support an inference of pretext.”
   Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 408 (5th Cir. 1999); see
   also Brown, 969 F.3d at 581 (collecting cases in which more evidence—
   including disparate treatment, harassment, or prior positive performance
   reviews—was required to survive summary judgment).
          Here, as we have said before, we are “not prepared to hold that a
   subjective belief of discrimination, however genuine, can be the basis of
   judicial relief,” Little, 924 F.2d at 96, when the evidence in the record
   “supports [Half Shell’s] proffered justification” and not Jones’s claims of
   pretext. Price v. Fed. Exp. Corp., 283 F.3d 715, 722 (5th Cir. 2002). To the
   point, Jones has failed to show that the restaurant’s asserted reasons for his




                                         8
Case: 21-60052         Document: 00515969013            Page: 9     Date Filed: 08/06/2021




                                         No. 21-60052


   termination were pretextual. 7 Consequently, the district court thus did not
   err in granting summary judgment.
                                             IV.
          Jones’s tortious interference with employment claim under
   Mississippi state law fares no better. Tortious interference with employment
   requires (1) intentional and willful acts (2) calculated to cause damage to a
   plaintiff in his lawful business (3) that were done with malice and (4) resulted
   in actual damage and loss. McClinton v. Delta Pride Catfish, Inc., 792 So. 2d
   968, 976 (Miss. 2001). Notably, supervisors acting within the scope of their
   responsibilities and in good faith cannot be held liable. See Shaw v. Burchfield,
   481 So. 2d 247, 255 (Miss. 1985); cf. Levens v. Campbell, 733 So. 2d 753, 759–
   61 (Miss. 1999). We reject Jones’s showing of bad faith for the same reasons
   we rejected his showing of pretext, as we cannot say that Henson acted in bad
   faith or with malice. Summary judgment was therefore appropriate on this
   claim as well.
                                              V.
          We sum up: Jones cannot demonstrate that his former employer’s
   reasons for firing him—lying and preparing a dish incorrectly—constitute
   pretextual reasons to cover over racial discrimination and retaliation.
   Likewise, Jones’s tortious interference with employment claim against
   Henson is missing a critical ingredient, i.e., bad faith or malice. “Conclusory
   allegations,” “unsubstantiated assertions,” and “a scintilla of evidence” will
   not suffice to defeat summary judgment, and thus the judgment of the district
   court is, in all respects,
                                                                        AFFIRMED.


          7
              Accordingly, we need not address Jones’s “cat’s paw” argument.




                                              9